In the
                         Missouri Court of Appeals
                                   Western District

                                                
 STACEY I.M. MOREHEAD,                          
                                                
                  Appellant,                        WD82925
 v.                                                 OPINION FILED:
                                                
 STATE OF MISSOURI,                                 OCTOBER 6, 2020
                                                
                 Respondent.                    
                                                
                                                


                Appeal from the Circuit Court of Chariton County, Missouri
                         The Honorable Terry A. Tschannen, Judge

Before Division Two: Karen King Mitchell, Presiding Judge, Anthony Rex Gabbert, Judge,
                             W. Douglas Thomson, Judge

       Stacey Morehead appeals the denial of her Rule 24.035 motion for post-conviction relief.

She claims the trial court clearly erred because her plea counsel’s performance was deficient and

prejudicial. We dismiss this appeal and remand the cause to the motion court with directions to

enter an order dismissing Morehead’s motion as untimely.

                                             Facts

       On November 10, 2015, Stacey Morehead was charged with three counts of the class B

felony of selling of a controlled substance, section 195.211, RSMo. On February 12, 2016,

Morehead pleaded guilty to two counts of selling a controlled substance and the third count was
dismissed. The court sentenced Morehead to consecutive sentences of seven years on each count

but suspended execution of those sentences and placed Morehead on probation.

           A special condition of Morehead’s probation required her to enroll in and successfully

complete the Ninth Circuit Treatment Court Program. On September 21, 2016, the court found

Morehead in violation of her treatment court obligations and amended Morehead’s probation to

require her to immediately complete a court ordered detention sanction (“CODS”) pursuant to

section 559.036.1 Morehead was remanded to the custody of the Sheriff of Chariton County who

was ordered to transport Morehead to the Department of Corrections.

           On July 6, 2017, Morehead again appeared before the court for a probation violation

hearing because she was unsuccessfully discharged from the Ninth Circuit Treatment Court

Program. Morehead admitted her violation, and the court revoked her probation and executed her

sentences. Morehead was delivered to the Department of Corrections on July 7, 2017.

           Morehead filed a pro se Rule 24.035 motion for post-conviction relief on September 5,

2017. Counsel filed an amended motion on March 12, 2018. In her post-conviction motion,

Morehead claimed: (1) her plea counsel misadvised her about the risks in seeking a change of

judge; (2) her plea counsel failed to advise her about conflicts of interest he had as a result of his

representation of various other people in Chariton County; and (3) the prosecutor in her case had

a conflict of interest.

           The motion court found the Rule 24.035 motion to be timely filed and held an evidentiary

hearing on April 4, 2019. The motion court’s judgment found Morehead’s arguments unpersuasive

and denied the post-conviction motion in its entirety. This appeal follows.



1
    The applicable version of section 559.036 was in effect from August 28, 2013 through December 31, 2016.

                                                          2
                                                 Analysis

        “Missouri Supreme Court Rule 24.035 is designed to ensure that a movant receives a

single—but meaningful—opportunity for timely post-conviction relief.” Whitfield v. State, 435
S.W.3d 700, 701 (Mo. App. E.D. 2014). The version of Rule 24.035(b) applicable to the current

case provided that “[i]f no appeal of such judgment or sentence is taken, the motion shall be filed

within 180 days of the date the person is delivered to the custody of the department of

corrections.”2 Morehead acknowledges in her brief that, although the motion court found her

motion to be timely, it was not filed until nearly a year after she was ordered to complete a 120

day CODS program. Morehead further acknowledges that the Eastern District of this court has

determined that delivery to a CODS program counts as delivery to the Department of Corrections

for purposes of determining timeliness of an amended post-conviction motion. See Gatling v.

State, 588 S.W.3d 887, 888-89 (Mo. App. E.D. 2019); Miley v. State, 559 S.W.3d 97, 99 (Mo. App.

E.D. 2018).

        Morehead respectfully argues, however, that this court should decline to follow those

Eastern District decisions. She notes that she was not sentenced to CODS but instead was ordered

to do CODS as a condition of her probation. Morehead relies on Searcy v. State, 103 S.W.3d 201

(Mo. App. W.D. 2003), where the court held that the clock began running for Rule 24.035 purposes

when the movant was committed to the long-term treatment program under section 217.362. Id.

at 206. Specifically, Morehead focuses on a sentence where the Searcy court observed that there

is a distinction between section 217.362, which “is a treatment program in which probation is



2
 The Missouri Supreme Court amended Rule 24.035, effective January 1, 2018. The rule now provides if no appeal
of the judgment or sentence is taken “the motion shall be filed within 180 days of the date the sentence is
entered.” Rule 24.035(b) (emphasis added).

                                                      3
revoked and the individual is placed in the custody of the department of corrections,” and section

217.785, “where treatment is a condition of probation.” Id. at 205-06. She reads that sentence as

Searcy implying that a person being sent to treatment as a condition of probation would not trigger

the 180 day clock. She asks this court to apply that implication to the current case which involves

section 559.036. Morehead concludes that the Eastern District failed to take this implication in

Searcy into account when holding that a CODS program counted as delivery to the Department of

Corrections.

       Rule 24.035 clearly stated that “the motion shall be filed within 180 days of the date the

person is delivered to the custody of the department of corrections.” Morehead was delivered to

the Department of Corrections for the CODS pursuant to section 559.036. Multiple cases, decided

after Searcy, have held that the 180 day time limit begins to run when a movant is first delivered

to the Department of Corrections to complete a CODS program under the same circumstances as

the current case.    See Gatling, 588 S.W.3d at 888 (“The Board of Probation and Parole

subsequently filed several reports stating that Movant was violating his probation. On February

18, 2016, the trial court continued Movant’s probation but ordered Movant to participate in a Court

Ordered Detention Sanction (CODS) 120-day program pursuant to Section 559.036.”); Miley, 559
S.W.3d at 99 (“In November 2015, Miley again violated his probation. Pursuant to § 559.036.4,

the court ordered Miley to complete the 120-day Court-Ordered Detention Sanctions (CODS)

program, and Miley was delivered to the Missouri Department of Corrections (DOC).”); Bergner

v. State, 568 S.W.3d 547, 549 (Mo. App. E.D. 2019) (“On December 23, 2016, Bergner appeared

before the court to face allegations that he had violated his probation. The court declined to revoke

Bergner’s probation. However, the court imposed against Bergner a court-ordered detention

sanction (CODS) under § 559.036.4.”); Edwards v. State, 484 S.W.3d 847, 848 (Mo. App. E.D.

                                                 4
2016) (“Edwards violated the terms of his probation, and on September 7, 2012, the court ordered

Edwards to be placed in a 120–day program with the Missouri Department of Corrections pursuant

to section 559.036.”); Leigh v. State, 551 S.W.3d 76, 77–78 (Mo. App. E.D. 2018) (“Leigh

subsequently violated his probation. The plea court imposed a court ordered detention sanction,

pursuant to Section 559.036, and ordered Leigh to participate in a 120-day program with the DOC.

… Leigh completed the 120-day program, and the DOC released Leigh back on probation.”). We

decline to find that those cases were wrongly decided.

         Moreover, Morehead reads Searcy as implying that the 180 day time limit would not start

in the scenario where the movant was ordered to receive treatment as a condition of his probation

under section 217.785. The Southern District recently addressed that question in Young v. State,

SD 36448, 2020 WL 4915042 (Mo. App. S.D. Aug. 21, 2020). It held that the 180 day time limit

did start in that scenario and stated:

         Our decision here is consistent with the well-established law that the time limitation
         for filing a Rule 24.035 motion begins to run upon the movant’s initial delivery into
         the custody of [the Department of Corrections] even when the movant is remanded
         to enter a long-term drug treatment program and is released on probation at its
         completion.
Id. at *4. Thus, the alleged Searcy implication has been refuted by a Missouri appellate

court.

         Cases have consistently held, and Rule 24.035 requires, that the 180 day time limit

begins to run when the movant is delivered into the custody of the Department of

Corrections. This is true even if that custody is for purposes of treatment. “Failure to

comply with the time provisions of Rule 24.035 constitutes a complete waiver of any right

to proceed under the rule.” Searcy, 103 S.W.3d at 204. “The Rule 24.035 time limits are

valid and mandatory.” Id. Morehead’s Rule 24.035 motion was not timely.

                                                   5
                                          Conclusion

       Morehead’s Rule 24.025 motion was untimely, and she thus waived the right to proceed

under Rule 24.035. Accordingly, we dismiss this appeal and remand the cause to the motion court

with directions to enter an order dismissing Morehead’s motion as untimely.




                                                   Anthony Rex Gabbert, Judge


All concur.




                                               6